Title: To George Washington from Colonel Henry Emanuel Lutterloh, 22 March 1778
From: Lutterloh, Henry Emanuel
To: Washington, George

 

Sir!
Pottsgrove [Pa.] the 22nd of March 1778

Your Excellencys letter of the 17th instt I had the honour to receive. I shall with the greatest readiness and pleasure obey at all times Your Excelly command, and should now have attented again according to Your Excelly order, was I not fully persuated, Thro’ a long experience in old armys, that when the Departments are filled up without placing the Acting persons either in their stations or raising them according to their merits, it is generally understood that their Service is to be at an End. Tho’ I could have expected that my passed Services, and pains in endeaviour to execute faithfully every brange of Duty, would have been taken Notice of: I experienced allso of late a great alteration and suffered Severall blames, which did not belong to me, nor could orriginate thro’ my Neglect. This made me take the Resolution to give no further Troubles, besids before I declared my Intention. General Sullivan was So polite to take my Waggon by force, and Now my quarter is occupied, so that I have no place to act in. And as I hear the acting Deputys are Nominated I hope Your Excelly will be pleased to excuse my not attending for that short time. but if your Excelly think me fit to act in any other Line, and will honour me with Your Recommendation to the Honorable Congress I shall be ready to receive the proposition: And if I never receive a place; I shall allways retain the highest Teneration and respect for Your Excellencys favours and Friendship, and have the honour to remain all my life time with the profoundest respects Your Excellencys Most obediend and Most humble Servt

H. E. Lutterloh

